           Case 1:20-cv-11104-WGY Document 172 Filed 05/21/21 Page 1 of 3




                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MASSACHUSETTS


VICTIM RIGHTS LAW CENTER, et al.,

                                      Plaintiffs,
          v.

MIGUEL ANGEL CARDONA, in his official                      Case No. 1:20-cv-11104
capacity as Secretary of Education, et al.,

                                      Defendants,
         and

STATE OF TEXAS,

                   [Proposed] Intervenor-Defendant.


                           TEXAS’ MOTION FOR RELIEF FROM ORDER
         Putative Intervenor-Defendant, the State of Texas, by and through the Attorney General of

Texas, and pursuant to Federal Rule of Civil Procedure 60, moves for relief from the Order denying

the Motion for Leave to Appear Pro Hac Vice of Kathleen T. Hunker, Esq. See Dkt. No. 171. In

support of this Motion, Texas relies on the accompanying memorandum.

         For the reasons stated in this Motion, Texas respectfully requests that the Court grant its

Motion and grant pro hac vice status to Kathleen T. Hunker, Esq.




4828-2819-3770.1
           Case 1:20-cv-11104-WGY Document 172 Filed 05/21/21 Page 2 of 3




Date: May 21, 2021                     Respectfully submitted.


KEN PAXTON                             PATRICK K. SWEETEN
Attorney General of Texas              Associate Deputy for Special Litigation

BRENT WEBSTER                           /s/ Kathleen T. Hunker
First Assistant Attorney General       KATHLEEN T. HUNKER
                                       Special Counsel

                                       OFFICE OF THE ATTORNEY GENERAL
                                       P.O. Box 12548 (MC-009)
                                       Austin, Texas 78711-2548
                                       Tel.: (512) 936-1414
                                       Fax: (512) 936-0545
                                       patrick.sweeten@oag.texas.gov
                                       kathleen.hunker@oag.texas.gov



                                       /s/ Kenneth B. Walton
                                       Kenneth B. Walton (BBO No. 562174)
                                       Ken.Walton@lewisbrisbois.com
                                       LEWIS BRISBOIS BISGAARD & SMITH LLP
                                       One International Place, 3rd Floor
                                       Boston, MA 02110
                                       T: 857-313-3950
                                       F: 857-313-3951




4828-2819-3770.1
           Case 1:20-cv-11104-WGY Document 172 Filed 05/21/21 Page 3 of 3




                               CERTIFICATE OF SERVICE

       I, Kenneth B. Walton, hereby certify that on May 21, 2021, a true and correct copy of the
within document was served on all parties via the Electronic Case Filing System.



                                            /s/ Kenneth B. Walton
                                            Kenneth B. Walton




4828-2819-3770.1
